

image01.jpg [image01.jpg]
April 28th, 2020
Gordon Mattingly
c/o Arlo Technologies, Inc.
3030 Orchard Parkway
San Jose, CA 95134
Re: Confirmatory Employment Letter
Dear Gordon:
This letter agreement (the “Agreement”) is entered into between Gordon Mattingly
(“you”) and Arlo Technologies, Inc. (the “Company” or “we”), effective as of
June 15th, 2020 (the “Effective Date”), to confirm the terms and conditions of
your continued employment with the Company as of the Effective Date. Except as
set forth in this Agreement, this Agreement supersedes and replaces any and all
employment terms, compensation, or benefits you may have had or to which you may
have been entitled prior to the Effective Date, including without limitation the
confirmatory employment letter agreement by and between you and the Company
dated July 30, 2018.
1.Title; Position. Effective as of the Effective Date, you will serve as the
Company’s Chief Financial Officer. You will report to the Company’s Chief
Executive Officer and will perform the duties and responsibilities customary for
such position and such other related duties as are lawfully assigned by the
Company’s Chief Executive Officer. While you render services to the Company, you
will not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. You may engage in civic and not-for-profit activities as long as
such activities do not interfere with the performance of your duties under this
Agreement. By signing this Agreement, you confirm that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.
2.Base Salary. As of the Effective Date, your annual base salary will be
$383,000, which will be payable, less any applicable withholdings, in accordance
with the Company’s normal payroll practices. Your annual base salary will be
subject to review and adjustment from time to time by our Board of Directors
(“Board”) or its Compensation Committee (the “Committee”), as applicable, in its
sole discretion.
3.Annual Bonus. For each Company fiscal year commencing with the fiscal year
beginning on January 1, 2020, you will have the opportunity to earn a target
annual cash bonus equal to 70% of your annual base salary earned during the
fiscal year, based on achieving performance objectives established by the Board
or the Committee, as applicable, in its sole discretion and payable upon
achievement of those objectives as determined by the Committee. With respect to
the period between the Effective Date and December 31, 2020, you will be
eligible to receive a target bonus equal to 70% of your base salary earned
during the period between the Effective Date and December 31, 2020, based on
image11.jpg [image11.jpg]



--------------------------------------------------------------------------------



achieving performance objectives established by the Board or the Committee, as
applicable, in its sole discretion and payable upon achievement of those
objectives as determined by the Committee. Unless determined otherwise by the
Board or Committee, as applicable, any such bonus will be subject to your
continued employment through and until the date of payment. Your bonus
opportunity and the applicable terms and conditions may be adjusted from time to
time by the Board or the Committee, as applicable, in its sole discretion.
4.Equity Awards. You will be eligible to receive awards of stock options,
restricted stock units or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or the
Committee, as applicable, will determine in its sole discretion whether you will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time.
5.Employee Benefits. You will continue to be eligible to participate in the
benefit plans and programs established by the Company for its employees from
time to time, subject to their applicable terms and conditions, including
without limitation any eligibility requirements. The Company reserves the right
to modify, amend, suspend or terminate the benefit plans and programs it offers
to its employees at any time.
6.Severance. You will be eligible to enter into a Change in Control and
Severance Agreement (the “Severance Agreement”) applicable to you based on your
position within the Company, to be effective as of the Effective Date. The
Severance Agreement will specify the severance payments and benefits you may
become entitled to receive in connection with certain qualifying terminations of
your employment with the Company. These protections will supersede all other
severance payments and benefits to which you otherwise may be entitled, or may
become entitled in the future, under any plan, program or policy that the
Company may have in effect from time to time. For purposes of clarification, any
severance benefits or arrangements that may have applied to you before the
Effective Date no longer will apply and you will have no rights or entitlements
under any such plans, programs, agreements or arrangements, including without
limitation the Change in Control and Severance Agreement by and between you and
the Company dated August 2, 2018.
7.Confidentiality Agreement; Arbitration; Class Action Waiver. As an employee of
the Company, you will continue to have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, your acceptance of this
Agreement confirms that the terms of the Company’s At-Will Employment,
Confidential Information and Invention Assignment Agreement you previously
signed with the Company (the “Confidentiality Agreement”) still apply. In the
event of any dispute or claim relating to or arising out of our employment
relationship, you and the Company agree to an arbitration in which (i) you are
waiving any and all rights to a jury trial, but all court remedies will be
available in arbitration, (ii) we agree that all disputes between you and the
Company shall be fully and finally resolved by binding individual arbitration
and not in a Class or Collective Action, (iii) all disputes shall be resolved by
a neutral arbitrator who shall issue a written opinion, (iv) the arbitration
shall provide for adequate discovery, and (v) the Company shall pay all the
arbitration fees, except an amount equal to the filing fees you would have paid
had you filed a complaint in a court of law. Your acceptance of this Agreement
confirms that the terms of the Company’s Mutual Arbitration Agreement you
previously signed with the Company (the “Mutual Arbitration Agreement”) still
apply.
image11.jpg [image11.jpg]



--------------------------------------------------------------------------------



8.At-Will Employment. This Agreement does not imply any right to your continued
employment for any period with the Company or any of its affiliates. Your
employment with the Company will continue to be “at will.” It is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause or advance notice.
9.Protected Activity Not Prohibited. Nothing in this Agreement or in any other
agreement between you and the Company, as applicable, will in any way limit or
prohibit you from engaging for a lawful purpose in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
state, federal, or local governmental agency or commission, including the U.S.
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (the “Government Agencies”). You understand that in connection
with such Protected Activity, you are permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies. You
further understand that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding your right to engage in Protected Activity
that conflicts with, or is contrary to, this paragraph is superseded by this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016, you
are notified that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
10.Miscellaneous. This Agreement, together with the Confidentiality Agreement,
the Severance Agreement, the Mutual Arbitration Agreement and any outstanding
equity-based award and the applicable award agreements governing such awards,
constitute the entire agreement between you and the Company regarding the
material terms and conditions of your employment, and they supersede and replace
all prior negotiations, representations or agreements between you and the
Company. This Agreement may be modified only by a written agreement signed by
you and a duly authorized officer of the Company.
To confirm the terms and conditions of your employment effective as of the
Effective Date, please sign and date in the spaces indicated and return this
Agreement to me.
Sincerely.
image11.jpg [image11.jpg]



--------------------------------------------------------------------------------




Arlo Technologies, Inc.By:/s/ Matthew McRaeMatthew McRaeChief Executive
OfficerAgreed to and accepted:By:/s/ Gordon MattinglyGordon MattinglyDated:April
28, 2020





image11.jpg [image11.jpg]

